Citation Nr: 1531241	
Decision Date: 07/22/15    Archive Date: 08/05/15

DOCKET NO.  13-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1978.

These matters come to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In Clemons v. Shinseki, 23 Vet. App. 1 (2009) the Court held that, when the Veteran specifically requests service connection for PTSD, but the medical record includes other psychiatric diagnoses, the claim may not be narrowly construed as only a PTSD claim, and should be considered as a claim for a psychiatric disorder.  In light of this holding, and the fact that the Veteran has been diagnosed with depression, adjustment disorder, and PTSD, the issue relating to service connection for PTSD has been recharacterized as noted above.

The Board has reviewed the Veteran's electronic records (Virtual VA and VBMS) prior to rendering a decision in this case.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed four specific stressors for his claimed PTSD.  First, he related that after being assigned to the USS Nimitz, he was assisting with the loading of supplies when a wave washed him and several men off the deck.  He was swept into the safety net, and the others were swept into the ocean.  The Veteran related that one person drowned.

Second, the Veteran said that while aboard the USS Nimitz, he worked in the weapons department for Senior Chief Langlois.  He related that Senior Chief Langlois would repeatedly smack him in the groin.  After fighting with the Senior Chief, the Veteran said that he went AWOL for a period of three weeks.

Third, the Veteran stated that after returning from his period of unauthorized absence in July 1976, he was flown to Madrid in order to meet up with the USS Nimitz, which was in Italy.  He said when he entered the Madrid airport, the police and a group from Madrid University were shooting at each other.  The police took him to Torreon Air Force Base where he stayed for about two weeks before being able to join the USS Nimitz.

Fourth, after returning to the USS Nimitz, he said he witnessed a worker get his head caught in a supply elevator and die.

Fifth, in April 1978, he said he was on a bus tour in Israel.  He related that his bus was following another tour bus on the Coastal Highway between Jaffa and Tel Aviv when a truck with terrorists attacked the bus in front, killing and maiming almost everyone on board.  He returned to Haifa, where the USS Nimitz was in port.  He has submitted an internet article which indicates that on March 11, 1978, there was an attack involving the hijacking of a bus on Israel's Coastal Highway in which 38 civilians were killed.

The RO obtained the Veteran's service personnel records, which verify that he was assigned to the USS Nimitz throughout his period of active duty.  Further, they indicate that he was unauthorized absence from July 2, 1976, through July 25, 1976.  On remand, the AMC/RO should attempt to verify the Veteran's stressors.  

Further, in light of the Veteran's extensive psychiatric history, the Board finds that the Veteran should be afforded a VA psychiatric examination for clarification of his diagnoses and an etiology opinion regarding his claimed acquired psychiatric disorders.  See McLendon v. Nicholson, 20 Vet App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  With any necessary authorization from the Veteran, obtain all of his outstanding medical records.  All attempts to locate these records must be documented in the claims folder.

2.  Then, compile all information, including the October 2010 statement provided by the Veteran, and submit this information to the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claims that a fellow serviceman was swept overboard from the USS Nimitz in late 1975 or early 1976 when testing a Pad Eye piece of equipment during the loading of supplies; that he was exposed to a shooting incident at the Madrid, Spain airport in late July or early August 1976; that a man got his head caught in a supply elevator aboard the USS Nimitz in the second half of 1976; and that the Veteran saw the Coastal Highway massacre while ashore from the USS Nimitz in Heifitz, Israel, in March 1978.  Any response received from that organization is to be associated with the claims folder.

3.  Thereafter, the record should be reviewed and specific determinations provided as to which specific stressor events, if any, have been verified.  In reaching these determinations, any credibility questions raised by the record should be addressed.  The Veteran should be notified of these determinations and afforded the opportunity to respond.

4.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include depression, adjustment disorder, and PTSD.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder is related to any incident of the Veteran's active duty service.  

If the diagnostic criteria to support a diagnosis of PTSD have been satisfied and a diagnosis of PTSD is deemed appropriate, the examiner shall comment upon any link between the current symptomatology and one (or more) of the in-service stressors reported by the Veteran.

The rationale for all opinions expressed should be provided in a legible report.  If the examiner is unable to render an opinion without resort to mere speculation, it should be indicated and explained why an opinion cannot be reached.

5.  Conduct any other appropriate development deemed necessary. Thereafter, readjudicate the claim, considering all evidence of record.  If the benefits sought remain denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC). An appropriate period of time must be allowed for a response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




